Order, Supreme Court, New York County (Ronald A. Zweibel, J), entered on or about November 19, 2009, which specified and informed defendant that the court would resentence him to a term of seven years, followed by three years’ postrelease supervision, for his conviction of criminal sale of a controlled substance in the third degree, unanimously affirmed, and the matter remanded to Supreme Court, New York County for further proceedings upon defendant’s application for resentencing.
We perceive no basis for reducing the proposed term, which *530was offered upon consideration of all the appropriate factors, including defendant’s prison disciplinary record (see People v Rincon, 40 AD3d 538 [2007], lv denied 9 NY3d 880 [2007]). Concur—Sweeny, J.P., Freedman, Richter, Manzanet-Daniels and Román, JJ.